OPINION OF THE COURT
Per Curiam.
Respondent George R. Osborne was admitted to the practice of law in the State of New York by the Second Judicial Department on June 22, 1960. At all times relevant to this proceeding he has maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCRR 603.11, accepting respondent’s resignation from the practice of law, based upon his inability to successfully defend himself against charges pending before the Committee, and striking his name from the roll of attorneys, effective immediately. In his affidavit, respondent makes the statements required by 22 NYCRR 603.11 as to resigning freely and voluntarily, being aware that he is the subject of a pending disciplinary proceeding into allegations of misconduct, and acknowledging that he cannot successfully defend himself against the charges in the pending proceeding. He admits that he failed to comply with this Court’s order of suspension entered October 23, 2003 (Matter of Osborne, 1 AD3d 31 [2003], appeal dismissed 1 NY3d 565 [2003]) and that he engaged in the unauthorized practice of law during the period of his suspension.
Specifically, respondent states that, in February, March and April 2004, months during which he was suspended from the practice of law, he represented a client whom he never informed of his suspension, appearing in court and writing letters on his law office letterhead on the client’s behalf, and that the client paid him for his legal services.
Accordingly, the Committee’s motion should be granted, and respondent’s resignation should be accepted and his name stricken from the roll of attorneys in the State of New York, effective immediately.
Buckley, RJ., Ellerin, Nardelli, Williams and Sweeny, JJ., concur.
Respondent’s resignation accepted, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.